Citation Nr: 1228302	
Decision Date: 08/16/12    Archive Date: 08/21/12

DOCKET NO.  05-28 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for residuals of fracture of right elbow. 

2.  Entitlement to an initial evaluation in excess of 40 percent for low back degenerative joint disease (DJD) status post traumatic injury and surgery. 

3.  Entitlement to an effective date earlier than February 1, 1995, for the grant of service connection for low back DJD, status post traumatic injury and surgery. 


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney



ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1980 to June 1983. 

These matters come before the Board of Veterans' Appeals (Board) from a June 1995 rating decision (evaluation in excess of 10 percent for residuals of fracture of right elbow) and October 2002 rating decision (evaluation of low back DJD, and entitlement to an effective date earlier than February 1, 1995 for the grant of service connection for low back DJD) of the Department of Veterans Affairs (VA), Regional Office (RO) in Cleveland, Ohio.  (In a January 2009 decision, the Board granted the Veteran a 40 percent evaluation for his low back DJD effective from February 1995, which was effectuated in an April 2009 RO decision.)

These matters were most recently before the Board in January 2009 when the Board denied the Veteran's claim for an earlier effective date for his low back disability, denied the Veteran's claim for an evaluation in excess of 10 percent disabling for a right elbow disability, and granted a 40 percent evaluation, but no higher, for the Veteran's low back disability.  

The Veteran appealed the January 2009 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2011 memorandum decision, the Court reversed that portion of the Board's decision that found that the Veteran could not receive an effective date earlier than February 1995.  The Court vacated that portion of the Board's decision which denied an earlier effective date and remanded the matter for the Board to determine whether the evidence the Veteran submitted within one year of the August 1986 rating decision is new and material for purposes of 38 C.F.R. § 3.156(b).  With regard to the rating of the low back and the right elbow disabilities, the Court remanded the issues for further adjudication by the Board.   

The January 2009 Board decision also denied entitlement to service connection for a bilateral leg disability; however, the Court did not remand or reverse that portion of the Board's decision; thus, the Board finds that it is not currently before the Board.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Earlier effective date for low back disability

The Veteran's claim for a low back disability was denied by the RO on August 8, 1986.  

In a statement dated August 1, 1986 and received by VA on August 19, 1986, the Veteran stated that he was treated for back injuries on December 10, 1980.  He reported that he had not been able to work steadily due to injuries of back, legs, and elbow.  He reported that he had been seeing private physicians since his discharge in 1983, and that he was hospitalized for nearly a month in June 1986 for a ruptured disc and pinched nerve.  He further stated that he was still an outpatient at the Chillicothe VA medical center (VAMC).  In addition, a VA Form 21-4142, dated July 18, 1986, is also of record. (The Court has found that it was also received on August 19, 1986).  On the VA Form 21-4142, the Veteran listed in-service treatment in December 1980 and July 1981, treatment by Dr. J.L. in Ohio in January 1985, VA outpatient clinic treatment in June 1983, treatment by Dr. H. in Ohio, treatment by Dr. R. in Ohio, and treatment at the Chillicothe, Ohio VAMC.

In its November 2011 decision, the Court held that "[i]f the appellant's August 19, 1986 submission of lay testimony is new and material evidence that was not acted upon by the RO, the appellant's claim may still be pending until a decision is made on that evidence."  The Court remanded the matter for the Board to determine whether the evidence which the Veteran submitted within one year of the August 1986 rating decision is new and material for purposes of 38 C.F.R. § 3.156(b).

Unlike analysis under 38 C.F.R. § 3.156(a), the Board does not find that it is necessary for the RO to adjudicate whether new and material evidence was received under 38 C.F.R. § 3.156(b) prior to Board adjudication.  Nevertheless, the Veteran's attorney has requested such RO adjudication.  (See May 2012 correspondence.)  Thus, the Board will remand the claim for the RO to adjudicate the issue.

Rating of right elbow disability

The Veteran is service connected for a right elbow disability (residuals of right elbow fracture), evaluated as 10 percent disabling from June 1986.  The Veteran was provided with a VA examination in April 2008.  In a statement dated in May 2012, the Veteran's attorney has requested another more current examination.  As the last VA examination was more than four years ago, the Board finds that the Veteran is entitled to another examination to determine the extent of his current right elbow disability.

Rating of low back disability

The Veteran is service connected for low back DJD, status posttraumatic injury and surgery, evaluated as 40 percent disabling from February 1995.   

In a statement dated in May 2012, the Veteran's attorney has reported that the Veteran has had continued treatment with VA providers, and that additional treatment records are available that are pertinent to the Veteran's evaluation.  Thus, VA should obtain all such records and they should be considered by the RO in re-adjudicating the Veteran's claim prior to the Board's adjudication.

The Veteran was provided with a VA examination in April 2008.  As the last VA examination was more than four years ago, the Board finds that the Veteran is entitled to another examination to determine the extent of his current low back degenerative joint disease.  


Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to identify all medical providers (VA and private) from whom he has received treatment for his back disability and his right elbow disability, and to complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for each medical treatment provider identified.  After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records, to include VA records, and associate them with the claims file.  

2.  Schedule the Veteran for a VA examination to determine the extent of his service-connected low back degenerative joint disease (DJD).  The claims folder must be made available to the examiner for review in conjunction with the examination.  The examiner should perform all necessary diagnostic tests, and report all clinical manifestations in detail, to include any neurological symptoms due to the Veteran's low back DJD.  Associate a copy of the examination report with the claims file.

3.  Schedule the Veteran for a VA examination to determine the extent of his service-connected right elbow disability.  The claims folder must be made available to the examiner for review in conjunction with the examination.  The examiner should perform all necessary diagnostic tests, and report all clinical manifestations in detail, to include functional limitations, if any.  Associate a copy of the examination report with the claims file.

4.  After undertaking any other development deemed appropriate, the RO should readjudicate the rating issues on appeal.  If a benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran and his representative with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration as warranted.

5.  Readjudicate the Veteran's claim of entitlement to an effective date earlier than February 1, 1995, for the grant of service connection for low back DJD disability, to include a determination if the Veteran's August 19, 1986 submission of lay testimony, to include a VA Form 21-4142, is new and material evidence under 38 C.F.R. § 3.156(b).  If the benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran and his representative with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration as warranted.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



